Case 20-11602-BLS   Doc 9-1   Filed 06/19/20   Page 1 of 2



                     EXHIBIT 1

              Statement of Abandonment
                                Case 20-11602-BLS                    Doc 9-1          Filed 06/19/20              Page 2 of 2
Date: Fri, Jun 5, 2020 at 4:47 PM
Subject: Factom lease Suite 240 StoneCliff Building
To: Sonia Perez <Sonia.Perez@kuceraco.com>, Luke Drolet <luke.drolet@kuceraco.com>
Cc: Jay Smith <jay.smith@factom.com>


StoneCliff Management,

I regret to inform you that Factom is abandoning Suite 240 of the Stone Cliff building and the Kucera lease
agreement. Factom will file Chapter 11 next week, 2020.
Per my conversation with Sonia Perez earlier today, June 5, 2020, the office space is empty, the keys and
building passcards are on the counter in the break area, and the entrance passcode is currently set at 412369.

Regards,

Linda Snow




Linda Snow
Director of Administration
512.431.2158 | linda@factom.com | https://factom.com
The contents of this email message and any attachments are intended solely for the addressee(s) and may contain confidential
information and may be legally protected from disclosure. If you are not the intended recipient, you are hereby notified that any use,
dissemination, copying, or storage of this message or its attachments is strictly prohibited.




                                                                                  2
